DISSENTING OPINION.
WOODSON, J.
This case was originated in the circuit court of the city of St. Louis, and had for its object the recovery of $4,500 damages, alleged to have been sustained by plaintiff because of a breach of written permission, whereby the latter was authorized to sublet certain floor space in defendant’s building, which plaintiff had leased from defendant.
*532. The petition was in the following language (omitting caption):
“Now comes the plaintiff in the above-entitled cause, and by leave of court first had and obtained, files this, its second amended petition herein, and for cause of action states that it is a corporation duly organized and existing under and by virtue of the laws of the State of New Jersey. That the defendant is a corporation organized- and existing under and by virtue of the laws of the State of Missouri. That the plaintiff was formerly known as the Wagner Typewriter Company, but it has duly changed its name to Underwood Typewriter Company. That defendant, Century Realty Company, is the successor of the Century Building Company.
“That on the 5th day of December, 1900, plaintiff entered into an agreement in writing with said Century Building Company, whereby plaintiff leased the space known as No. 309 North Ninth street in the city of St. Louis, State of Missouri, and certain space appurtenant thereto, for a period of five years beginning on the first day of February, 1901, and ending on the thirty-first day of January, 1906. That plaintiff thereupon entered into possession of said premises. That said agreement provided, among other things, that neither said premises nor any part thereof should be assigned or underlet without the written consent of defendant indorsed thereon. That plaintiff secured from defendant its written agreement to give its written consent to an assignment of said lease to an acceptable tenant. That relying upon said written agreement, plaintiff, with the knowledge of defendant, expended a large amount of time and labor in securing an acceptable and satisfactory tenant for the space embraced in said lease, and did secure such tenant for said space. That notwithstanding the fact that plaintiff had procured an acceptable tenant for said-space, defendant refused and still refuses to consent *533to the assignment of said lease and to permit said tenant to enter into the possession of said premises though often requested to do so. That by reason of defendant’s refusal to consent to said assignment of said lease as aforesaid, plaintiff was and is prevented by defendant from securing such tenant at a large advance over the rent reserved by defendant under said lease to its damage in the sum of four thousand five hundred dollars.
“Wherefore, plaintiff prays judgment for four thousand five hundred dollars.”
To this petition the defendant filed a general demurrer, which was by the trial court sustained. The plaintiff declined to plead further and judgment was rendered for the defendant. Prom that judgment the plaintiff appealed to the St. Louis Court of Appeals. By a divided court the judgment of the circuit court was reversed and the cause remanded. Bland, P. J., filed a dissenting opinion for the reasons therein stated, and the cause was for that reason transferred to this court under the mandate of the Constitution.
I. By reading this petition it will be seen that the respondent leased to appellant certain floor space in the Century Building for a period of five years, with a clause therein prohibiting the latter from assigning or subletting the premises without written permission. The petition then charges respondent agreed to give its consent to appellant to assign said lease to an acceptable tenant, but subsequently refused to consent to said assignment, notwithstanding respondent had procured an acceptable tenant; and that relying upon said agreement it had expended a large amount of time and labor, with the knowledge of respondent, in securing said tenant. The petition then states plaintiff had been damaged in the sum of $4,500. The demurrer challenges the sufficiency of the alie*534gations of the petition to constitute a cause of action against the respondent.
The petition does not allege that appellant paid or agreed to pay respondent any sum whatever in consideration for the permit to appellant to assign the lease. If that was the extent of the agreement between them, then clearly the agreement would be void for want of consideration to support it. Realizing that infirmity in the so-called agreement, the appellant undertakes to strengthen and cure that defect by alleging that it relied upon the agreement, and with the knowledge of respondent it expended a large amount of time and labor in securing an acceptable tenant for the former.
There can be no question but what the expenditure of time and labor, in pursuance to a contract, constitutes a valid consideration therefor, and if otherwise valid its validity will be upheld by the courts. That rests upon hornbook law, and as far back as the case of Marks v. Bank, 8 Mo. l. c. 319, this court, speaking through Scott, J., used this language: “It is unnecessary that the consideration should be adequate in point of actual value, the law having no means to decide upon this matter. If the least benefit or advantage be received by the promisor from the promisee, or a third person, or. if the promisee sustain any, the least injury or detriment, it will constitute a sufficient consideration to render the agreement valid.” While the case in which that language was used has been practically overruled in some of the later cases, yet none of them question the soundness of the principle of law enunciated in those words. [Wiley v. Hight, 39 Mo. 130; Wild v. Howe, 74 Mo. l. c. 553.]
But that principle of law falls far short of healing the imperfection before pointed out in the appellant’s case, for the reason that that rule does not apply except in bilateral contracts, where there is a promisor and promisee. In the case at bar the prom*535ise of respondent to permit appellant to assign the lease was unilateral, and was without consideration of any kind to support it. The appellant never at any time, even down to the time of bringing- this suit, agreed to find or furnish respondent a suitable tenant; and if appellant had at any time, or even now should withdraw its tender of such tenant, clearly the respondent would have no cause of action against the former for said refusal or withdrawal for the obvious reason that it never agreed to do so. According to the allegations of the petition, the appellant was under no legal or moral obligation to fifld for respondent a' suitable tenant for the occupancy of the floor space in question.
For the purpose of illustration, let us suppose a farmer should enter a shoestore and ask the proprietor thereof if he would take a cord of hickory wood for a certain designated pair of shoes, and in reply thereto the proprietor should say yes; and without more the farmer should turn and walk from the store without agreeing to take the shoes or to furnish the wood, and he should then return home and chop a cord of hickory wood, load it upon his wagon, haul it to town, drive up to the store, and say to the proprietor that he had chopped the wood, hauled it in for him, and demand the shoes in consideration of and in payment for the wood; and in reply thereto suppose the merchant had said to the farmer that he was sorry but he could not deliver the shoes to him, for the reason that he had sold them during the time which had elapsed between the first conversation and the time when the wood was hauled to town and tendered to the merchant; could it be seriously contended that the farmer would have a cause of action against the merchant for breach of contract for his failure to deliver the shoes? I think not, for the reason the farmer never agreed to take the shoes, or to cut, haul and deliver the wood in exchange for them. Such a con*536tract, if it may be so called, would clearly be -unilateral in character, and the subsequent tender of the wood would not change the agreement into a bilateral contract. The tender of the wood could not perform the twofold office of furnishing a consideration for the contract, and at the same time constitute an agreement to accept the shoes, which had never been done before. And the same is true as regards the case at bar. The finding of a suitable tenant could not perform the twofold function of furnishing a consideration to support the promise of the Century Realty Company to agree to subletting of-the floor space to such tenant, and at the same time constitute an agreement on the part of the typewriter company to furnish such tenant, which, confessedly, it has never done down to this date in any mode or manner whatsoever.
The principle announced in the majority opinion is too far reaching and startling in its effect. Under that holding no merchant or property-owner could safely answer a question as to what he would take for a certain article or piece of property, for, if he should do so, he would be liable at any time within the period prescribed by the Statute of Frauds to be called upon to deliver the property to the party who asked the question, and be subjected to an action for damages for breach of contract for failure to deliver the property, if for any reason he should see proper to decline to deliver it, even though he had disposed of it in the mean time.
It should be borne in mind that the promise of the realty company was not made for its benefit, but was made solely for the benefit of the typewriter company; and there was, of course, no occasion for appellant to make a promise of any kind to furnish a tenant for the respondent; and if the allegations of the petition are true, then no such promise was in fact ever made. Quite a different proposition would have been presented had the petition alleged appellant *537agreed to secure the tenant, and that in pursuance to that agreement it had procured an acceptable tenant, at an expenditure of a large amount of time and labor ; but, as before stated, no such allegation is found in the petition, nor is any such idea hinted at therein.
II. I am also clearly of the opinion that the demurrer was properly sustained upon another ground, and that is this: the petition charges “that notwithstanding the fact that plaintiff had procured an acceptable tenant for said space, defendant refus'ed and still refuses to consent to the assignment of said lease and to permit said tenant to enter into the possession of said premises though often requested to do so. ’ ’
According to the contract pleaded, plaintiff was required to furnish a tenant to defendant who was acceptable to the latter, which, of course, was personal to it, and under the contract the defendant alone had the right to determine who was an acceptable tenant, and no one else could determine that question for it. Now, the allegation of the petition is, that plaintiff “procured an acceptable tenant for said space,” but fails to charge that it was acceptable to defendant, or that defendant had informed plaintiff that the tenant so procured was acceptable to it. In other words, the petition pleads a conclusion — that is — that the tenant was acceptable, and not the facts which show the tenant was acceptable to defendant.
It is elementary that such pleading is bad, and that a demurrer thereto admits as true only the facts pleaded, and which are well pleaded. [Knapp, Stout & Co. v. St. Louis, 156 Mo. 343; Warder v. Evans, 2 Mo. 205; Seed Co. v. Plant & Seed Co., 23 Mo. App. 579.]
I am, therefore, of the opinion that the action of the trial court in sustaining the demurrer to the petition was proper, and that the judgment of the St. Louis Court of Appeals reversing the judgment of the circuit court is erroneous.
Valliant, C. J., and Burgess, J., concur.